Exhibit 10.1

Execution Version

RAPTOR PHARMACEUTICAL CORP.

5 Hamilton Landing, Suite 160

Novato, CA 94949

October 5, 2016

HealthCare Royalty Partners II, L.P.

HCRP Overflow Fund, L.P.

MOLAG Healthcare Royalty, LLC

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: Clarke B. Futch

Email: clarke.futch@hcroyalty.com

Note Redemption Agreement (this “Agreement”)

Ladies and Gentlemen:

1. Introduction. Reference is made to (i) that certain Convertible Note Purchase
Agreement, dated as of July 1, 2014 (the “Note Purchase Agreement”), by and
among Raptor Pharmaceutical Corp., a Delaware corporation (the “Company”),
Raptor Pharmaceuticals Inc. (“Guarantor” and, together with Borrower,
collectively, “Raptor”), Healthcare Royalty Partners II, L.P., HRCP Overflow
Fund, L.P. and Molag Healthcare Royalty, LLC (each, a “Holder,” and together,
the “Holders”) and (ii) that certain Agreement and Plan of Merger (as may be
amended from time to time, the “Merger Agreement”) by and among Raptor, Horizon
Pharma plc, a public limited company organized under the laws of Ireland
(“Parent”), and Misneach Corporation, a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), pursuant to which, among other things,
Merger Sub will commence a tender offer (the “Offer”) to purchase all of the
outstanding shares of the Common Stock of Raptor. Immediately following the
consummation of the Offer, Merger Sub will merge with and into Raptor, with
Raptor being the surviving corporation and continuing as a wholly owned
subsidiary of Parent (the “Merger”, and, the date of such Merger, the “Merger
Date”). Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Note Purchase Agreement.

2. Redemption. Subject only to the consummation of the Merger in accordance with
the terms of the Merger Agreement, immediately upon consummation of the Merger:

 

  (a) Each Holder hereby irrevocably agrees to tender to the Company the
principal amount of Notes held by such Holder set forth opposite its name on
Schedule A hereto (the “Tender”);

 

  (b) In exchange for the Tender by each Holder, the Company hereby irrevocably
agrees to pay to such Holder a redemption price (the “Redemption Price”) in the
amount and to the account and pursuant to the wire instructions set forth
opposite its name on Schedule A, which Redemption Price shall represent the
entire outstanding principal amount, any Redemption Premium, all accrued and
unpaid interest through and including the Merger Date and any other obligations
due and payable in respect of the Notes (the payment of the Redemption Price
together with the Tender, the “Redemption”); and

 

  (c) The parties hereto acknowledge and agree, (i) upon consummation of the
Merger, all outstanding Notes issued and purchased under the Note Purchase
Agreement shall have been redeemed pursuant to this Agreement and shall be
cancelled and (ii) upon the Redemption, the Note Purchase Agreement shall be
terminated and the Company’s and the Guarantor’s obligations thereunder and
under the Notes shall be satisfied and discharged.



--------------------------------------------------------------------------------

3. Covenants, Representations and Warranties of the Holders. Each Holder hereby
covenants, represents and warrants as follows:

 

  (a) Such Holder is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, and has all necessary power and
authority to enter into, execute and deliver this Agreement and to perform all
of the obligations to be performed by it hereunder and thereunder and to
consummate the transactions contemplated hereby.

 

  (b) This Agreement has been duly authorized, executed and delivered by such
Holder and constitutes the valid and binding obligation of such Holder,
enforceable against such Holder in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally or general equitable
principles (regardless of whether enforcement is sought in equity or at Law).

 

  (c) Such Holder is, and immediately prior to the Redemption will be, the sole
legal and beneficial owner of the Notes set forth opposite its name on
Schedule A hereto and has and will have good, valid and marketable title to its
Notes, free and clear of any Liens. Such Holder has not and will not, in whole
or in part (a) assigned, transferred, hypothecated, pledged, exchanged or
otherwise disposed of any of its Notes or its rights in its Notes (other than to
the Company pursuant hereto), or (b) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to its Notes. Upon such Holder’s delivery of its Notes to the Company
pursuant to the Redemption, such Notes shall be free and clear of all Liens
created by such Holder.

 

  (d) On or prior to the Redemption, such Holder shall deliver to the Company
duly completed IRS Forms W-9 or W-8, as applicable, with regards to it.

4. Covenants, Representations and Warranties of the Company. The Company hereby
covenants, represents and warrants as follows:

 

  (a) The Company is a corporation duly incorporated, validly existing and in
good standing under the Laws of its jurisdiction of incorporation and has all
necessary power and authority to enter into, execute and deliver this Agreement
and to perform all of the obligations to be performed by it hereunder and
thereunder and to consummate the transactions contemplated hereby

 

  (b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally or general equitable
principles (regardless of whether enforcement is sought in equity or at Law).

5. Third-Party Beneficiary. It is expressly agreed that Parent, Merger Sub, and
each of their affiliates shall be third party beneficiaries of this Agreement.



--------------------------------------------------------------------------------

6. Merger. Neither the Company nor the Guarantor will have any obligations
hereunder unless and until the Merger is consummated.

7. Termination. If the Merger is not consummated on or prior to January 9, 2017
(or as extended by mutual agreement of the parties hereto), this Agreement shall
terminate and be of no further force and effect.

8. Notices. Any notice or communication shall be in writing (including telecopy
promptly confirmed in writing) and delivered in person, sent by electronic mail
or mailed by overnight mail addressed to the parties to this Agreement in
accordance with Section 15.02 of the Note Purchase Agreement, with copies to:

Horizon Pharma Public Limited Company

Connaught House, 1st Floor, 1 Burlington Road

Dublin 4, Ireland

Attention: Paul W. Hoelscher, Chief Financial Officer

and:

Cooley LLP

101 California Street

San Francisco, CA 94111

Attention: Gian-Michele a Marca

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic transmission (i.e., a “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart hereof.

10. Notes Document. This Agreement shall be a “Notes Document” for all purposes
of the Note Purchase Agreement and the other Notes Documents.

11. Governing Law; Waiver of Jury Trial; Consent to Jurisdiction. The provisions
of Sections 15.08, 15.16 and 15.17 of the Note Purchase Agreement are
incorporated to this Agreement by reference and shall apply as if fully set
forth herein mutatis mutandis.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

RAPTOR PHARMACEUTICAL CORP. By:  

 /s/ Michael P. Smith

Name:   Michael P. Smith Title:   CFO

 

[Signature Page to Note Redemption Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

    HEALTHCARE ROYALTY PARTNERS II, L.P.     By:   HealthCare Royalty GP II,
LLC, its general partner     By:  

 /s/ Clarke B. Futch

    Name:   Clarke B. Futch     Title:   Authorized Signatory     HCRP OVERFLOW
FUND, L.P.     By:   HCRP Overflow GP, LLC, its general partner     By:  

 /s/ Clarke B. Futch

    Name:   Clarke B. Futch     Title:   Authorized Signatory     MOLAG
HEALTHCARE ROYALTY, LLC     By:   HCRP MGS Account Management, LLC, its
investment manager     By:  

 /s/ Clarke B. Futch

    Name:   Clarke B. Futch     Title:   Authorized Signatory

 

[Signature Page to Note Redemption Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Wire Instructions

 

     Principal Amount of Notes            Redemption Price        

HEALTHCARE ROYALTY PARTNERS II, L.P.

   $ 40,000,000.00       $ 48,000,000.00   

HOLDER: HCRP OVERFLOW FUND, L.P.

   $ 15,000,000.00       $ 18,000,000.00   

HOLDER: MOLAG HEALTHCARE ROYALTY, LLC

   $ 5,000,000.00       $ 6,000,000.00   

Total

   $ 60,000,000       $ 72,000,000   

 

[Schedule A]